Citation Nr: 1634592	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for arthritis of the cervical spine.

2.  Entitlement to an initial rating higher than 40 percent for fibromyalgia with chronic pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to May 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDING OF FACT

In November 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that the Veteran wished to withdraw his appeals for higher ratings for arthritis of the cervical spine and fibromyalgia with chronic pain syndrome.


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the claim for a rating higher than 10 percent for arthritis of the cervical spine.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the claim for an initial rating higher than 40 percent for fibromyalgia with chronic pain syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeals for higher ratings for arthritis of the cervical spine and fibromyalgia with chronic pain syndrome in November 2015 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal for a rating higher than 10 percent for arthritis of the cervical spine is dismissed.

The appeal for a rating higher than 10 percent for an initial rating higher than 40 percent for fibromyalgia with chronic pain syndrome is dismissed.





____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


